internal_revenue_service number release date index number --------------------------- ----------------------------- ------------------------------ - - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------ telephone number -------------------- refer reply to cc tege eb hw plr-126896-05 date date legend taxpayer ---------------------- ---------------------------------------- city ------------------------- statute ----------------------------------------------------------- dear ---------------- this is in reply to a letter of date submitted on your behalf requesting a ruling on the federal_income_tax treatment of certain disability benefits under sec_104 of the internal_revenue_code the code in the course of your employment as a police officer you were physically disabled as the result of an on-the-job injury you were found by the city to have been injured while discharging duties within the scope of your employment and were awarded benefits under the city statute the statute provides that if any participant regardless of the number if completed years of continuous service with the employer shall incur a total and permanent disability in the line of duty such participant shall be entitled to receive a disability retirement benefit in an amount equal to the normal retirement plr-126896-05 benefit based on the final monthly average salary of the participant at the date the total ands sic permanent disability was incurred sec_61 of the code provides that except as otherwise provided by law gross_income means all income from whatever source derived including compensation_for services sec_104 of the code provides that gross_income does not include amounts received under workmen's_compensation acts as compensation_for personal injuries or sickness sec_1_104-1 of the income_tax regulations states that sec_104 of the code excludes from gross_income amounts received by an employee under a workmen's_compensation_act or under a statute in the nature of a workmen's_compensation_act that provides compensation to the employee for personal_injury_or_sickness incurred in the course of employment sec_1_104-1 of the regulations also states that this exclusion does not apply to the amount received either to the extent that it is determined by reference to the employee's age or length of service or the employee's prior contributions even though the employee's retirement is occasioned by an occupational injury or sickness or to the extent that it is in excess of the amount provided in the applicable workmen's_compensation_act or acts the fact that the amount received as a disability retirement pension is computed with regard to the employee's salary prior to retirement does not disqualify the payment from being in the nature of workmen's_compensation see revrul_85_104 1985_2_cb_52 revrul_75_500 1975_2_cb_44 and revrul_68_10 1968_1_cb_50 the statute limits benefits to employees who suffer service-connected disability the benefits are not determined on the basis of age length of service or prior contributions thus the statute is a statute in the nature of a workmen's_compensation_act accordingly based on the representations made and authorities cited above we conclude that amounts you receive under the statute are excludable from your gross_income under sec_104 of the code no opinion is expressed as to the federal tax consequences of the transaction under any other section of the code or statute other than those specifically stated above this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-126896-05 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt and government entities
